Title: From Thomas Jefferson to Arthur S. Brockenbrough, 20 September 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Dear Sir
                        
                            Monticello
                            Sep. 20. 25.
                    I inclose you a statement of the administration of the library fund which is perfectly accurate. it charges that fund with every article properly chargeable to it, and leaves the balance as if on hand to be applied hereafter. for the two loans of 5. and 3000. are mere temporary accomodations to the general fund, which need not appear in any permanent account. I return you your statement to be accomodated to this, only specifying the items again which mine has generalised; and observing that the article of 289.58 is the exact sum of all those smaller disbursemts belonging to that fund and which I lumped into a single one of 289.58, and that the 182.57 in the banker’s hands has no relation to the Library fund. it is part of a sum of money put into mr Gilmer’s hands for general purposes, and which, not having been applied to the purposes of the library, cannot be charged as  lent to it. and should this sum be included in the loan charged as 7677.81 it should be deducted, and that article entered as 7495.24. only.I am so little conversant with accounts that I cannot percieve in your other statement of the general funds, that it answers my two questions 1. what is the amount of our debts? and 2. what remains to pay them? to such debts stated by you as will require prompt payment, I add others known to myself requiring it immediately. the whole amount to 8593.25 and I repeat my first question as to them only, to wit, what funds have we in hand, or at command sufficient to pay them? if we have not sufficient, we shall have to get the bank to renew it’s former loan. I shall be glad of an early answer to this question as I have considerable anxieties about it. your’s with friendship & respect
                        Th: Jefferson
                    